ADMINISTRATIVE ORDER
Pursuant to the provisions of S.C. Const. Art. V, § 4,
IT IS ORDERED that the following individual shall serve on the Summary Court Judges Advisory Committee for the balance of the vacated three year term, which commenced June 3, 2013:
The Honorable Caroline W. Streater
IT IS FURTHER ORDERED that the following individual is appointed to and shall serve on the Summary Court Judges Advisory Committee for the balance of the three-year term of the Committee, which commenced on June 3, 2013:
The Honorable Christopher R. Johnson
IT IS FURTHER ORDERED that the Honorable Jason T. Wall is designated as Chair of the Summary Court Judges Advisory Committee.
IT IS SO ORDERED.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina